July 3, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            ROBERT RILEY, Appellant

NO. 14-11-00346-CV                       V.

                       KRISTINA YOUNG RILEY, Appellee
                       ________________________________



       This cause, an appeal from the judgment in favor of appellee, KRISTINA
YOUNG RILEY, signed January 10, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

       We order appellee, KRISTINA YOUNG RILEY, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.